EXIBIT (d)(2)(E) Accidental Death Benefit Rider THE UNION CENTRAL LIFE INSURANCE COMPANY Cincinnati, Ohio ACCIDENTAL DEATH BENEFIT RIDER BENEFIT. We will pay the Accidental Death Benefit (ADB) upon receipt of proof that the insured's death: (1) occurred within 120 days of the date of injury; and (2) resulted from an injury which occurred while this rider was in force; and (3) resulted from accidental bodily injury, directly and independently of all other causes. Except in the case of drowning or internal injuries revealed by an autopsy, the injury must be evidenced by a visible bruise or wound on the body. If death results from the insured's travel as a fare-paying passenger on a public conveyance operated by a licensed common carrier for passenger service, the ADB will be doubled. RISKS NOT ASSUMED.
